         Case 1:19-cv-11438-PBS Document 120 Filed 06/29/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



NUANCE COMMUNICATIONS, INC.,

                 Plaintiff and Counterclaim
                 Defendant,
                                                      Case No. 1:19-CV-11438-PBS

       v.                                             JURY TRIAL DEMANDED

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                 Defendant and Counterclaim
                 Plaintiff.



                   OMILIA’S NOTICE OF MOTION TO DISMISS
               COUNTS IX-XIII OF THE FIRST AMENDED COMPLAINT

       Defendant and Counterclaim Plaintiff Omilia Natural Language Solutions, Ltd.

(“Omilia”) moves to dismiss Counts IX-XIII of the First Amended Complaint (Dkt. No. 102) of

Plaintiff and Counterclaim Defendant Nuance Communications, Inc. (“Nuance”). Omilia moves

to dismiss Counts IX-XIII on the grounds that each count fails to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Counts IX-XIII (all counts) are barred by the statute of

limitations applicable to each cause of action. In addition, Count X (violation of the Digital

Millennium Copyright Act) should be dismissed because the amended complaint does not allege

that Omilia circumvented a technological control measures in violation of 17 U.S.C. §

1201(a)(1); Count XI (violation of the Computer Fraud and Abuse Act) should be dismissed

because the amended complaint does not allege that Omilia acted “without authorization” or

“exceeds authorized access” under 18 U.S.C. § 1030(a)(2) or 18 U.S.C. § 1030(a)(4); and Counts

XII (conversion) and Count XIII (trespass to chattels) should be dismissed because they are



                                              1
         Case 1:19-cv-11438-PBS Document 120 Filed 06/29/20 Page 2 of 4



preempted by the federal Copyright Act. Nuance’s claims for statutory damages and attorney’s

fees for copyright infringement should be dismissed or stricken under 17 U.S.C. § 412 because

the alleged infringement commenced before the registration of the asserted copyrighted works.

       The motion is based on this notice of motion and the accompanying memorandum of law,

declarations, request for judicial notice, and exhibits to the declarations.




                                               2
        Case 1:19-cv-11438-PBS Document 120 Filed 06/29/20 Page 3 of 4



                           REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Omilia believes that oral argument may assist the Court

and requests oral argument of this motion.

Dated: June 29, 2020
                                             Respectfully Submitted,



                                              /s/ Kevin C. Adam           .
                                             Kevin C. Adam (SBN 684955)
                                             Daniel S. Sternberg (SBN 688842)
                                             WHITE & CASE LLP
                                             75 State Street, 24th Floor
                                             Boston, MA 02109
                                             (617) 979-9300
                                             kevin.adam@whitecase.com
                                             daniel.sternberg@whitecase.com

                                             Of Counsel:
                                             Dimitrios Drivas (admitted pro hac vice)
                                             Raj Gandesha (admitted pro hac vice)
                                             Stefan Mentzer (admitted pro hac vice)
                                             John Padro (admitted pro hac vice)
                                             WHITE & CASE LLP
                                             1221 Avenue of the Americas
                                             New York, NY 10020-1095
                                             (212) 819-8286
                                             ddrivas@whitecase.com
                                             rgandesha@whitecase.com
                                             smentzer@whitecase.com
                                             john.padro@whitecase.com

                                             Hallie Kiernan (admitted pro hac vice)
                                             WHITE & CASE LLP
                                             3000 El Camino Real
                                             Two Palo Alto Square, Suite 900
                                             Palo Alto, CA 94306
                                             (650) 213-0300
                                             hallie.kiernan@whitecase.com



                                             Counsel for Omilia Natural Language Solutions,
                                             Ltd


                                             3
         Case 1:19-cv-11438-PBS Document 120 Filed 06/29/20 Page 4 of 4



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that on June 18, 2020, counsel for Omilia and Nuance conferred in good

faith about this motion but were unable to resolve or narrow the issues raised in this motion at

this time.


                                              /s/ Kevin C. Adam
                                              Kevin C. Adam




                                CERTIFICATE OF SERVICE

        I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on June 29, 2020, with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5.4 (c).

                                              /s/ Kevin C. Adam
                                              Kevin C. Adam




                                             4
